DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/22 has been entered.
Claims 1-5 and 7-10 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/22 was filed after the mailing date of the final Rejection on 08/08/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich et al. (2011/0144640).
	Regarding claims 1-5, Heinrich discloses a surgical instrument assembly, comprising: a handle (322); a shaft (314), wherein said shaft defines a longitudinal axis, and wherein said shaft is rotatable relative to said handle about said longitudinal axis (par. 95) between a first orientation and a second orientation that is different than said first orientation (i.e. knob 328 rotates shaft 314 along the shaft longitudinal axis between different orientations); an articulation joint (not shown numerically; fig. 3a; par. 95); an end effector (317) rotatably attached to said shaft about said articulation joint, wherein the end effector comprises a first iaw (318) and a second iaw (320) movable relative to said first iaw; an actuation member (firing device not shown numerically; pars. 79-80, 143) positioned within said shaft; a motor (619; par. 139) configured to actuate said actuation member; an orientation detection system (MEMS devices, gyroscope type; par. 126) configured to determine the rotated orientation of said shaft relative to said handle (detection system is configured to detects deflections of portions of the instrument including the shaft and the handle; pars. 126-127); and a control circuit (625; Fig. 8) configured to adjust the actuation of said motor based on the determined rotated orientation of said shaft relative to said handle (par. 127), wherein said control circuit is configured to apply a first force to said second iaw when said shaft is in said first orientation, wherein said control circuit is configured to apply a second force to said second iaw when said shaft is in said second orientation, and wherein said first force and said second force are different (note that the control system adjust the applied force depending on the degree of deflection detected; pars. 128-129).
	Regarding claims 8-10, Heinrich is also capable of adjust a force required for a user of said surgical instrument system to actuate said trigger (amount of applied force; par. 127) based on the determined rotation orientation of said handle (i.e. deflection of said handle); and capable of reduce or increase the force required to actuate said trigger (i.e. applied force which is initiated by actuation of trigger) when said handle is determined to be inverted relative to gravity, if desired.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (2014/0357984).
	Regarding claim 7, Wallace discloses a surgical instrument system configured for use on a patient (Fig. 3), wherein said surgical instrument system comprises: a surgical instrument assembly (i.e. endoscopic medical device; pars. 11-13), comprising: a shaft (not shown numerically in Fig. 3); and an end effector (Fig. 3) attached to said shaft; and a control circuit configured to: determine the orientation of the patient (Fig. 5); and adjust a control program of said surgical instrument assembly based on the determined orientation of the patient (pars. 21-22, 25 and 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731